DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 7, 9-11, 15 and 17 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered. 
Response to Amendment
Applicant’s amendments, filed 12/03/2020 are acknowledged. Applicant has amended claim 7 to require the solid preparation be in a dosage form selected from the group consisting of tablet, granule, dry syrup, powder, pill and troche.
  The pending 35 USC 102 rejection in view of Akiyama is withdrawn as Akiyama does not teach nor suggest the claimed solid dosage forms of the nalfurafine and n-propyl gallate embraced in claim 7. Additionally, the 35 USC 103 rejection of claims in view of the combined teachings of Akiyama and Takaki is also withdrawn due to the deficiencies of Akiyama above, and Takaki fails to cure the deficiencies of Akiyama.  
A new 35 USC 102/103 rejection is made in view of Hanamura (US Patent 6,372,755 published 4/16/2002) as shown below.
Applicant's arguments, filed 12/03/2020 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application. 
  
 Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 7, 9, 11 and 17 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hanamura (US Patent 6,372,755 published 4/16/2002).
 Hanamura teaches solid pharmaceutical preparations of the 4,5-epoxy-morphinan compound  1 wherein compound 1 comprises the following structural limitations: R1 is cyclopropylmethyl, R2 is OH, R3 is OH, A is N(R4)C(O)-, B is –CH=CH-, R5 is furan and R4 is methyl (col. 5 lines 1-15). 
 
    PNG
    media_image1.png
    142
    278
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    414
    611
    media_image2.png
    Greyscale

 As evidenced by CAS Registry Database, the corresponding compound 1 of Hanamura is art-recognized as Nalfurafine hydrochloride (CAS Registry 152658-17-8). Hanamura teaches that the compound is present in 0.01-10,000 g of the pharmaceutical composition (col. 5 line 40-45). Hanamura teaches that said compound is stabilized with one or more antioxidants, and that stabilization of the compound is increased in combination with other antioxidants. Propyl gallate is taught as a suitable antioxidant for the pharmaceutical composition, and sodium thiosulfate is also taught as a preferred antioxidant (col. 5 lines 45-65). Hanamura teaches that compound 1 can be formulated into the following solid pharmaceutical preparations: granule, tablet, powder, syrup (col. 7 lines 40-55).

    PNG
    media_image3.png
    369
    311
    media_image3.png
    Greyscale

Table 7 of Hanamura exemplifies solid granules of compound 1 formulated with various antioxidants. A solution of compound 1 and antioxidant was blended with microcrystalline cellulose (AVICEL PH-101) and the carbohydrate lactose, followed by drying to yield the granule disclosed above in prescription example 3 (col 10 lines 20-65). The examiner has interpreted that the heading “drug content” in Table 7 refers to the amount of compound 1 in the solid granule. Additionally, the examiner has interpreted that the heading “additive rate” corresponds to the percent weight of the antioxidant in the granule.
  Based on these interpretations, test example 3 of Table 7 anticipates claim 7, 9, 11 and 17 as follows. The examiner has interpreted that the total mass of the granule is g of the granule, which corresponds to 0.001% wt. of the tablet. This amount of compound 1 lies inside the range amount of active ingredient embraced in claims 7, 9-11, 15 and 17. Additionally, the 0.10%wt. propyl gallate in the granule lies inside the range of propyl gallate embraced in claim 7. As evidenced by CAS registry database of components indexed in US Patent 6,372,755, the propyl gallate indexed for this reference is n-propyl gallate (CAS registry 121-79-9).   As shown in Table 8, the granule composition comprising compound 1 stabilized with n-propyl gallate comprises a purity of 99.33%. Also shown in Table 8 is that the use of sodium thiosulfate in concentrations of 0.1-0.2%wt. of the composition stabilized the compound in a similar level to that of propyl gallate.   

    PNG
    media_image4.png
    262
    285
    media_image4.png
    Greyscale

 Regarding claim 9 and 17 stabilization of said compound with one or more antioxidants is embraced within the methodology of Hanamura, and that stabilization of 
 Alternatively, if the examiner’s interpretation of the 100 mg granule comprising 0.001% wt. Compound 1, 0.10% wt. n-propyl gallate taught in Test #3 in Table 7 of Hanamura is inaccurate, and the amounts of each component do not lie inside the claimed ranges of n-propyl gallate and compound 1 found within the claims, Hanamura teaches that compound 1 is present 0.01-10,000 g of the pharmaceutical composition and is stabilized with one or more antioxidants wherein the one or more antioxidant is present in a preferred range of a preferred range of 0.001-1%wt. of the composition (col. 5 line 40-45; col. 6 lines 13-18). It is noted that the ranges of compound 1 and n-propyl gallate antioxidant taught by Hanamura overlap with the ranges embraced within the instant claims. Applicant is reminded of MPEP 2144.05 wherein the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
 Accordingly, said skilled artisan would have been guided by the teachings of Hanamura to adjust the amount of compound 1 and n-propyl gallate in the granule composition #3 in Table 7 of Hanamura to amounts of compound #1 and n-propyl gallate from the teachings above in order to arrive at the presently claimed solid preparation with a reasonable expectation of success. 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9-11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hanamura (US Patent 6,372,755 published 04/16/2002 and Takaki (US2012/0058186 published 03/08/2012).
 As disclosed above, Hanamura teaches solid pharmaceutical preparations of the 4,5-epoxy-morphinan nalfurafine (compound 1). 
 Table 7 of Hanamura exemplifies solid granules of compound 1 formulated with various antioxidants. A solution of compound 1 and antioxidant was blended with microcrystalline cellulose (AVICEL PH-101) and the carbohydrate lactose, followed by drying to yield the granule disclosed above in prescription example 3 (col 10 lines 20-65). The examiner has interpreted that the heading “drug content” in Table 7 refers to g of the granule, which corresponds to 0.001% wt. of the tablet. This amount of compound 1 lies inside the range amount of active ingredient embraced in claims 7, 9-11, 15 and 17. Additionally, the 0.10%wt. propyl gallate in the granule lies inside the range of propyl gallate embraced in claim 7. As evidenced by CAS registry database of components indexed in US Patent 6,372,755, the propyl gallate indexed for this reference is n-propyl gallate (CAS registry 121-79-9).   As shown in Table 8, the granule composition comprising compound 1 stabilized with n-propyl gallate comprises a purity of 99.33%. Also shown in Table 8 is that the use of sodium thiosulfate in concentrations of 0.1-0.2%wt. of the composition stabilized the compound in a similar level to that of propyl gallate.   
Hanamura also teaches solid compositions of compound 1, wherein compound 1 is present 0.01-10,000 g of the pharmaceutical composition and is stabilized with one or more antioxidants wherein the one or more antioxidant is present in a preferred range of a preferred range of 0.001-1%wt. of the composition (col. 5 line 40-45; col. 6 lines 13-18). It is noted that the ranges of compound 1 and n-propyl gallate antioxidant taught by Hanamura overlap with the ranges embraced within the instant claims. Applicant is reminded of MPEP 2144.05 wherein the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim
 Regarding claim 9 and 17 stabilization of said compound with one or more antioxidants is embraced within the methodology of Hanamura, and that stabilization of the compound is increased in combination with other antioxidants. Sodium thiosulfate is taught as a preferred antioxidant to formulate with compound 1, as it also stabilizes the compound (col. 5 lines 45-65, Table 8). Hanamura further teaches that compounds of this genus are chemically unstable to light, heat and oxygen (col. 1 lines 50-55). 
However, Hanamura does not specifically teach formulating said compound with red ferric oxide. 
  Takaki teaches tablet formulations comprising nalfurafine ([0047]-[0049], [0079]). Takaki teaches that a stabilizing agent can be blended to ensure stability of nalfurafine, including sodium thiosulfate ([0047]). Regarding the limitation directed to a light shielding component being formulated with nalfurafine, Takaki red ferric oxide and titanium oxide are exemplified suitable light shielding agents to be formulated with nalfurafine ([0028], [0040], [0066]-[0067]).
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the light shielding component red ferric oxide to the 100 mg granule composition of Hanamura comprising 0.001% wt. nalfurafine (compound 1) and 0.10% wt. n-propyl gallate, in view of Takaki in order to arrive at the claimed pharmaceutical composition. 
MPEP 2143 provides rationale for a conclusion of obviousness including (A) Combining prior art elements according to known methods to obtain predictable results; 
Considering it was known in the prior art of Takaki to formulate nalfurafine solid pharmaceutical dosage forms comprising the light shielding component red-ferric oxide, 
  
 Response to Arguments
Applicant’s arguments filed 12/03/2020 are acknowledged and have been carefully considered but remain unpersuasive. The examiner has reviewed Applicant’s allegation of unexpected results directed to the remarkable stabilization of nalfurafine solid dosage forms by the claimed amount of n-propyl gallate embraced in the instant specification.  Applicant is reminded of MPEP 2131.04 wherein evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections, such as the anticipation rejection of claims 7, 9, 11 and 17 by Hanamura above, and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). 
While Applicant asserts that Table 2 of the specification establishes the remarkable effect of propyl gallate on light stabilization is achieved over the entire range of 0.005-5% wt. of the nalfurafine composition, it is noted in Tables 7-8 of Hanamura that a granule composition of nalfurafine (compound 1) present in 0.001% wt. is known to be stabilized with 0.10% wt. n-propyl gallate, as said composition comprises a purity of 99.33% in the absence of a light shielding component (Table 8). 
While the prior art composition of Hanamura comprises a purity of 99.33% immediately after manufacturing (table 8) it remains unclear if said composition degrades over time, or degrades in specific storage conditions. The claims are silent to 
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628